Citation Nr: 0704227	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-18 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for allergic 
rhinitis.

2.  Entitlement to a compensable rating for calcaneal spur, 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
September 1978 to September 2004.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2004 rating decision by the Salt Lake City Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a compensable rating for allergic 
rhinitis is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDING OF FACT

In a September 2006 written statement, the veteran's 
representative notified VA that the veteran intended to 
withdraw his appeal seeking a compensable rating for 
calcaneal spur, left foot; there is no question of law or 
fact remaining before the Board in that matter.


CONCLUSION OF LAW

The veteran has withdrawn his Substantive Appeal in the 
matter of entitlement to a compensable rating for calcaneal 
spur, left foot.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in the instant case.  However, 
given the veteran's expression of intent to withdraw his 
appeal for a compensable rating for calcaneal spur, left 
foot, further discussion of the impact of the VCAA is not 
necessary.  

II. Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a written statement provided at his 
Travel Board hearing in September 2006, the veteran's 
representative withdrew his appeal seeking a compensable 
rating for calcaneal spur, left foot.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on that claim.  Accordingly, the Board does not 
have jurisdiction to consider the appeal in that matter, and 
it must be dismissed without prejudice.


ORDER

The appeal seeking a compensable rating for calcaneal spur, 
left foot, is dismissed.


REMAND

At his hearing before the undersigned in September 2006, the 
veteran reported treatment for his allergic rhinitis from a 
private physician, Dr. Onerba.  The veteran was advised to 
submit records from that physician, but informed that if he 
did not, that VA would obtain them.  

Additionally, the veteran reported that he uses various 
inhalers, nasal sprays, and breathing treatments which he 
contends are required for his allergic rhinitis.  While the 
record indicates that he may have asthma diagnosed, he denies 
that he has that condition.  A current examination is 
necessary in order to identify all manifestations of allergic 
rhinitis, and to distinguish symptoms of and/or treatments 
for the rhinitis from those associated with any other 
disability.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all medical treatment providers 
who have treated him for allergic rhinitis 
since he was discharged from service.  The 
RO should obtain complete records (those 
not already of record) of such treatment 
from the sources identified, specifically 
including treatment records from Dr. 
Onerba (if the veteran has not already 
submitted such records).  He must assist 
in this matter by providing any necessary 
releases.

2.  The RO should then arrange for a VA 
examination to determine the current 
severity of the veteran's allergic 
rhinitis.  The veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  All impairment 
caused by the allergic rhinitis should be 
identified; to the extent possible, the 
examiner should distinguish symptoms of or 
treatment for rhinitis from those 
associated with any other disability.  The 
examiner should specifically state whether 
there are any polyps associated with the 
allergic rhinitis and should report the 
extent of any obstruction of the nasal 
passages.  

3.  The RO should then readjudicate the 
claim, to include consideration of 
"staged" ratings, if indicated by facts 
found.  (See Fenderson v. West, 12 Vet. 
App. 119 (1999).)  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should be returned to 
the Board, if in order, for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


